     1:20-cv-01937-SVH    Date Filed 03/02/21   Entry Number 22   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Maria Benilda Gossweiler,              )         C/A No.: 1:20-1937-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                 ORDER
 Andrew M. Saul,                        )
 Commissioner of Social Security        )
 Administration,                        )
                                        )
                   Defendant.           )
                                        )

      Defendant, Andrew M. Saul, Commissioner of the Social Security

Administration (“Commissioner”), by his attorneys, M. Rhett DeHart, Acting

United States Attorney for the District of South Carolina, and Barbara M.

Bowens, Assistant United States Attorney for said district, has moved this

court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an order of

reversal with remand of the cause to the Commissioner for further

administrative proceedings. [ECF No. 21]. The motion represents that

Plaintiff’s counsel consents to the motion. Id.

      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and given the

Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42
     1:20-cv-01937-SVH   Date Filed 03/02/21   Entry Number 22   Page 2 of 2




U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993).

Upon remand, the Appeals Council shall vacate the Administrative Law

Judge’s (“ALJ’s”) decision and refer the case to an ALJ to reevaluate all

medical source opinions in accordance with the applicable regulations,

provide Plaintiff an opportunity for another hearing, and issue a new

decision. The Clerk of Court is directed to enter a separate judgment

pursuant to Fed. R. Civ. P. 58.

      IT IS SO ORDERED.


March 2, 2021                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
